Opinion op the Court by
Judge Peters :
By the former judgment the controversy as to all the defendants except Darlington, Oraycroft, and Morton was adjudicated and finally settled, which was approved by this court. The court below, therefore, properly refused permission to appellants to file their amended petition by which they sought to relitigate rights which had been thus judicially settled.
After having fully considered the instructions, we have failed to find any substantial error in refusing the third and sixth as asked by appellants, and in granting those asked by appellees.
Nor are we authorized by the evidence contained in the bill of exceptions to interpose and set aside the verdict of the jury; a mere preponderance of evidence (even if we were of that opinion) on the side of appellants cannot be available in this court for reversal, where the court below had refused a new trial on that ground.
. Wherefore, the judgment is affirmed.